Title: Cotton Tufts to John Adams, 6 January 1791
From: Tufts, Cotton
To: Adams, John


Dear Sr.
Weymouth Jany. 6. 1791
We begin to feel the good Effects of our national Government— By the Presidents Speech at the opening of the present Session of Congress, our public Affairs wear a promising Appearance. His Speech gave a new Spring to public Credit; in the Course of Three or Four Days after it reachd us public Securities rose 10 or 15 Pr Ct— The several Departments of Government being well filld, from the firm prudent & upright Conduct of officers, Content will follow, Murmurs cease and a general Confidence in the national Goverment be established—
Agreable to your Request, I have loand your continental Securities—have taken two sets of Certificates as per Mem. enclosed— Your State Notes, I have yet on Hand, thinking it best to let them lay, till our Genl Court shall have discussed the Subject of their public Debt, which, I presume, will be taken under Consideration  in their appraching Session, which commences on the Third Wednesday of the present Month—
I have settled with the Printers, stopd Adams & Freeman’s Paper, directed Edes & Sons to send no more after the Expiration of the present Quarter, wch. will end in February, and have continued the Centinel—
I am extremely sorry to hear of the Indisposition of your Family— I hope to hear in Your next of their Restoration to Health, for Yours & their Happiness You have the ardent wishes of / Your Friend & H Ser
Cotton Tufts
